J-A12002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MARIE K. GLOMB, AS                         :   IN THE SUPERIOR COURT OF
    ADMINISTRATRIX C.T.A. OF THE               :        PENNSYLVANIA
    ESTATE OF EVELYN C. SOFRANKO               :
    AKA EVA C. SOFRANKO, DECEASED              :
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :   No. 1724 WDA 2018
                                               :
                                               :
    ST. BARNABAS NURSING HOME,                 :
    INC. D/B/A ST. BARNABAS NURSING            :
    HOME                                       :
                                               :

              Appeal from the Judgment Entered December 4, 2018
       In the Court of Common Pleas of Allegheny County Civil Division at
                              No(s): GD 14-11106


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                          FILED SEPTEMBER 10, 2020

        Appellant, Marie Glomb (Plaintiff), as Administratrix C.T.A. of the Estate

of Evelyn C. Sofranko (Ms. Sofranko), appeals from the judgment entered by

the Court of Common Pleas of Allegheny County (trial court) against Plaintiff

and in favor of St. Barnabas Nursing Home, Inc. d/b/a St. Barnabas Nursing

Home (Nursing Home) following arbitration. We affirm.

        Ms. Sofranko was a resident at the Nursing Home from December 21,

2011 until November 5, 2013. Complaint ¶1; Answer ¶1. Upon admission to

the Nursing Home, Ms. Sofranko’s son, Thomas Sofranko, as Power of

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A12002-20



Attorney, signed an arbitration agreement (the Arbitration Agreement) on her

behalf. Arbitration Agreement, 12/21/11. Ms. Sofranko died on November

16, 2013. Complaint ¶69; Counterclaim ¶6.

       On March 19, 2015, Plaintiff filed a Survival and Wrongful Death action

against the Nursing Home and other defendants alleging that Ms. Sofranko

sustained numerous injuries while a resident at the Nursing Home, the Nursing

Home was negligent in the care it rendered to Ms. Sofranko, and that the

Nursing Home’s negligence caused her death.1 Complaint ¶ 86-92. On May

7, 2015, preliminary objections to Plaintiff’s complaint were filed, seeking, in

part, to enforce the Arbitration Agreement. Preliminary Objections, ¶¶14-16.

On July 21, 2015, the Nursing Home filed an Answer, raising as New Matter

that the claims should be adjudicated in arbitration based on the Arbitration

Agreement. Answer, 7/21/15. On November 21, 2016, a “Motion to Compel

Arbitration of Survival Act Claim and Stay of Remaining Claims” was filed on

behalf of the Nursing Home.           Motion to Compel, 11/21/16.   The parties

engaged in brief discovery and filed briefs to the trial court regarding the

motion. On May 2, 2017, the trial court held a hearing for arguments on the

motion.
____________________________________________


1 Plaintiff also named St. Barnabas Health System, Inc., St. Barnabas Clinical
Services, Inc., and St. Barnabas Communities Inc. as defendants in her
complaint. However, St. Barnabus Health Systems, Inc. and St. Barnabas
Communities Inc. were dismissed from the action by stipulation of the parties.
See Stipulation, 7/10/15. St. Barnabas Clinical Services, Inc., the other
remaining defendant, is not a party to this appeal.



                                           -2-
J-A12002-20



       On May 24, 2017, the trial court issued an Order, which granted in part,

the motion to compel arbitration, and ordered that Plaintiff’s Survival Act

claims against the Nursing Home be submitted to arbitration.          Trial Court

Order, 5/24/17.2 The Survival claims between Plaintiff and the Nursing Home

proceeded to an arbitration trial and, thereafter, the arbitrator found in favor

of the Nursing Home.         On November 30, 2018, Plaintiff filed a motion to

confirm the arbitration award. That same day, the trial court entered an order

granting the motion. Trial Court Order, 11/30/18. On December 4, 2018,

judgment was entered for the Nursing Home and against Plaintiff.              On

December 6, 2018, Plaintiff filed a notice of appeal.

       Plaintiff raises the following issues on appeal:

          1. Should [Plaintiff’s] claims be resolved in a court of law?

          2. Is [the Nursing Home’s] Arbitration Agreement an
          unconscionable contract of adhesion and thus enforceable?

          3. Did [the Nursing Home] breach its duty of good faith and
          fair dealing, thereby rendering the Arbitration Agreement
          void and unenforceable?

       Plaintiff’s Brief at 3 (answers omitted).3   Our review is de novo and

plenary. Mitch v. XTO Energy, Inc., 212 A.3d 1135, 1138 (Pa. Super. 2019)


____________________________________________


2 The order denied the motion as to the Survival claim against St. Barnabas
Clinical Services and denied a motion to stay the Wrongful Death claims
against St. Barnabas Clinical Services and the Nursing Home. See Trial Court
Order, 5/24/17. These claims remain pending before the trial court.

3The trial court did not order Appellant to file a Pa.R.A.P. 1925(b) statement
of matters complained of on appeal.

                                           -3-
J-A12002-20



(“It is settled that because contract interpretation is a question of law, our

review of the trial court's decision is de novo and our scope of review

plenary”); Cardinal v. Kindred Healthcare, Inc., 155 A.3d 46, 50 (Pa.

Super. 2017) (“Arbitration agreements are matters of contract”).

      Plaintiff’s first issue is not a separate issue. Plaintiff’s only arguments

that the Survival Act claims against the Nursing Home should have been tried

in a court of law, not arbitration, are based on her claims in her second and

third issues that the Arbitration Agreement is unconscionable and that a

provision of the Arbitration Agreement renders it void. There is no dispute

that Ms. Sofranko’s son signed the Arbitration Agreement on her behalf under

a Power of Attorney and that he had authority to sign the Arbitration

Agreement on her behalf.

         Both Pennsylvania and federal law impose a strong public
         policy in favor of enforcing arbitration agreements.
         Accordingly, if a valid agreement to arbitrate exists and the
         dispute falls within the scope of the arbitration agreement,
         the dispute must be submitted to arbitration.

In re Estate of Atkinson, __A.3d__, 2020 WL 1671587 *4 (Pa. Super. filed

Apr. 6, 2020) (citations omitted). “The only exception to a state’s obligation

to enforce an arbitration agreement is provided by the savings clause [of the

Federal Arbitration Act, 9 USC §2], which permits the application of generally

applicable   state   contract   law   defenses   such   as   fraud,   duress,   or

unconscionability, to determine where a valid contract exists.”        Taylor v.




                                       -4-
J-A12002-20



Extendicare Health Facilities, Inc., 147 A.3d 490, 509 (Pa. 2016) (citations

omitted).

      This Court has explained that the defense of unconscionability has

typically been construed to include procedural unconscionability, “an absence

of meaningful choice on the part of one of the parties,” as well as substantive

unconscionability, “contract terms which are unreasonably favorable to the

other party.” Kohlman v. Grane Healthcare Co., 228 A.3d 920, 926 n.8

(Pa. Super. 2020) (citation omitted).        In order for a contract to be held

unconscionable, both procedural and substantive unconscionability must be

demonstrated. E.g., Cardinal, 155 A.3d at 53; Huegel v. Mifflin Constr.

Co., 796 A.2d 350, 357-58 (Pa. Super. 2002). Plaintiff bears the burden of

establishing both the procedural and substantive unconscionability. Cardinal,

155   A.3d    at   53;   MacPherson     v.    Magee    Memorial    Hosp.   For

Convalescence, 128 A.3d 1209, 1221 (Pa. Super. 2015); Salley v. Option

One Mortg. Corp., 925 A.2d 115, 119-20 (Pa. 2007).

      Plaintiff first argues that the Arbitration Agreement is procedurally

unconscionable because as a “standardized, three page, single-spaced, fine

print template arbitration agreement,” it “is a textbook contract of adhesion.”

Appellant’s Brief at 18. Additionally, Plaintiff argues that the circumstances

surrounding the signing of the Agreement compel a finding of procedural

unconscionability.

      Procedural unconscionability has been described as the lack of

meaningful choice in the acceptance of contract provisions. Salley, 925 A.2d

                                     -5-
J-A12002-20



at 119. “An adhesion contract is a ‘standard-form contract prepared by one

party, to be signed by the party in a weaker position, usu[ally] a consumer,

who adheres to the contract with little choice about the terms.’” Chepkevich

v. Hidden Valley Resort, L.P., 2 A.3d 1174, 1190 (Pa. 2010) (quoting

Black's Law Dictionary (8th Ed. 2004).

      The Arbitration Agreement here states, “ARBITRATION AGREEMENT”

and “READ CAREFULLY—THIS DOCUMENT AFFECTS YOUR LEGAL

RIGHTS,” in bold, at the top of the first page of the Arbitration Agreement.

Arbitration Agreement 12/21/11, at 1. On page 2, in bold, at the bottom of

the page, it further states:

         The parties to this Arbitration Agreement understand
         and acknowledge (1) each party has the right to seek
         legal counsel before signing this Arbitration
         Agreement, (2) the execution of this Arbitration
         Agreement is not a precondition to the furnishing of
         services to the Resident by the [the Nursing Home],
         (3) this Arbitration Agreement may be rescinded by
         written notice to the [the Nursing Home] from the
         Resident or the Resident’s Authorized Representative
         within 30 days of signature, and (4) the parties
         signing below have received a copy of the Arbitration
         Agreement.

Id. at 2 (italics added).

      The Arbitration Agreement also contains the following, in bold and

capital letters in paragraph 8 (the next to last paragraph) on page 2:

         THE PARTIES UNDERSTAND AND AGREE THAT BY
         ENTERING THIS ARBITRATION AGREEMENT THEY
         ARE    GIVING   UP    AND    WAIVING    THEIR
         CONSTITUTIONAL RIGHTS TO HAVE CLAIMS DECIDED
         IN A COURT OF LAW BEFORE A JUDGE AND A JURY.

                                    -6-
J-A12002-20



See Arbitration Agreement 12/21/11, at 2.            The Arbitration Agreement

provides that the Nursing Home will pay for “filing, commencement or

administration” of the arbitration, and that any other fees or costs “shall be

borne according to the applicable arbitration rules or substantive law.” Id. at

1. The signature line is on the third and final page of the document. Id. at

3. Directly above the signature line, the Arbitration Agreement states, “The

Resident and/or Resident’s Authorized Representative (has/has not) consulted

with an attorney and voluntarily discloses that attorney’s name as [].” Id.

The words “has not” were circled.        Id.   Thomas A. Sofranko’s signature

appears on the line above “Signature of Resident’s Authorized Representative”

along with the date 12/21/11. Id. Thomas A. Sofranko’s name is printed

below and there is a check mark next to the space indicated for “power of

attorney.” Id.

      In MacPherson, this Court found a similar arbitration agreement not

unconscionable where,

         in preparing for arbitration, the Agreement provides that the
         parties pay their own fees and costs . . . contains a
         conspicuous, large, bolded notification that the parties, by
         signing, are waiving the right to a trial before a judge or jury
         . . . at the top of the agreement in bold typeface and
         underlined, the Agreement states that it is voluntary, and if
         the patient refused to sign it, “the Patient will still be allowed
         to live in, and receive services at [the nursing home].” Also,
         the agreement provides that [the nursing home] will pay the
         arbitrators’ fees and costs, and that there are no caps or
         limits on damages other than those already imposed by
         state law. Lastly, the Agreement contains a provision
         allowing the patient to rescind within 30 days. Our review
         compels our conclusion that the Agreement should not be


                                       -7-
J-A12002-20


         invalidated on the basis of procedural or substantive
         unconscionability.

MacPherson, 128 A.3d at 1221-22 (citations to record omitted).                  In

Cardinal, this Court similarly relied on the following to find that the arbitration

agreement was not procedurally or substantively unconscionable:

         [T]he arbitration agreement signed by the Decedent
         contains a capitalized, bold-faced notification at the very top
         of the agreement stating: “this agreement is not a condition
         of admission to or continued residence in the facility.” Also
         highlighted in boldface, underlined, capital letters on the
         first page of the agreement is a statement that: [“]the
         parties understand . . . that by entering into this agreement
         they are giving up their constitutional right to have their
         disputes decided by a court of law or to appeal any decision
         or award.[”] The agreement states the parties will each
         bear their own fees and costs, that [the nursing home] shall
         pay the arbitrators fees and costs, and that the monetary
         relief available via arbitration is the same as that which
         would be available in a court of law. Finally, the agreement
         states as follows: [“t]he resident understands that he or she
         has the right to seek the advice of legal counsel and to
         consult with a Facility representative concerning this
         Agreement; that his or her signing of this Agreement is not
         a condition of admission to or continued residence in the
         Facility; that he or she may revoke this Agreement by
         sending written notice to the Facility within (30) days of
         signing it.[”]

Cardinal, 155 A.3d at 53-54 (some quotation marks, citations to record and

emphasis omitted).

      The Arbitration Agreement here contained all of the provisions and

features of the arbitration agreements enforced in MacPherson and

Cardinal.    At the top of the first page, in bold, capitalized typeface, the

Arbitration Agreement states that it affects the signee’s legal rights.       See


                                       -8-
J-A12002-20



Arbitration Agreement at 1. The Arbitration Agreement also contains another

conspicuous, large, bolded notification that by signing, the parties agree to

waive their right to a trial before a judge or jury. Id. at 2. The document

states that signing is not a precondition of services. Id. at 2. The Arbitration

Agreement states that the Nursing Home will pay the arbitrators' fees and

costs, and that there are no award caps or damage limitations beyond those

already imposed by law. Id. at 1-2. The Arbitration Agreement also provides

a 30–day period during which the signer has an opportunity to rescind the

agreement to arbitrate. Id. at 2. The Arbitration Agreement, therefore, is

not procedurally unconscionable under Pennsylvania law. See Cardinal 155

A.3d   at   54   (holding   substantially   similar   arbitration   agreement   not

unconscionable); See MacPherson, 128 A.3d at 1222 (same).

       Plaintiff next argues that the Arbitration Agreement is procedurally

unconscionable because the circumstances surrounding the signing of the

arbitration agreement were unfair. Plaintiff argues that Mr. Sofranko was not

aware that signing any of the admission documents was optional, including

the Arbitration Agreement. Appellant’s Brief at 21.

       It is “well established that, in the absence of fraud, the failure to read a

contract before signing it is ‘an unavailing excuse or defense and cannot justify

an avoidance, modification or nullification of the contract.’”       Fellerman v.

PECO Energy Co., 159 A.3d 22, 28 (Pa. Super. 2017) (citation omitted).

Plaintiff’s argument fails because Mr. Sofranko is responsible for reading the

Arbitration Agreement, which states that “the execution of this Arbitration

                                       -9-
J-A12002-20



Agreement is not a precondition to the furnishing of services to the Resident”

by the Nursing Home. Arbitration Agreement at 2.

      Plaintiff’s argument that the Arbitration Agreement is substantively

unconscionable also fails. A contract is substantively unconscionable if it is

unreasonably favorable to the drafter. Salley, 925 A.2d at 119.

         In interpreting the terms of a contract, the cardinal rule
         followed by courts is to ascertain the intent of the
         contracting parties. If the contractual terms are clear and
         unambiguous on their face, then such terms are deemed to
         be the best reflection of the intent of the parties.

Commonwealth by Shapiro v. UPMC, 208 A.3d 898, 909 (Pa. 2019)

(citation omitted).    Plaintiff contends that the Arbitration Agreement

unreasonably favors the Nursing Home because a provision concerning the

Medical Care Availability and Reduction of Error Act (MCARE) allows the

Nursing Home to unilaterally reject the arbitrator’s decision and acts as an

unlawful cap on damages.

      The MCARE provision at issue states,

         This Arbitration Agreement shall be construed in accordance
         with the Pennsylvania Uniform Arbitration Act and the
         Federal Arbitration Act. The provisions of the Pennsylvania
         Medical Care Availability and Reduction of Error Act (Mcare)
         and any amendments to that law shall be applicable to this
         Arbitration Agreement and the arbitration proceedings. If
         any claim subject to arbitration under this Arbitration
         Agreement is submitted by [the Nursing Home] to the
         Pennsylvania Medical Care Availability and Reduction of
         Error (Mcare) Fund and Mcare objects to the claim being
         heard in arbitration or otherwise refuses to
         participate if the claim is arbitrated, then [the Nursing
         Home] (at its election) may decide that this Arbitration
         Agreement is void and not enforceable as to that claim.

                                    - 10 -
J-A12002-20



Arbitration Agreement at 2 (emphasis added).              Plaintiff argues that this

provision allows the Nursing Home to void the Arbitration Agreement if it

received unfavorable rulings prior to arbitration or an unfavorable award after

arbitration.

      Plaintiff compares the MCARE provision in this case to the provision in

Zak v. Prudential Prop. & Cas. Ins. Co., 713 A.2d 681 (Pa. Super. 1998).

In Zak, this Court found a clause in an insurance contract void as it violated

public policy and unreasonably favored the insurance company. The clause

stated,

           a decision agreed to by two arbitrators will be binding if the
           award does not exceed the limits required under the
           Financial Responsibility Law of Pennsylvania.              If an
           arbitration award exceeds these limits, either party has a
           right to trial on all issues in a court of competent jurisdiction.
           This right must be exercised within thirty days of the award.

Id. at 683.       This Court found the clause “completely unconscionable”

because,

           it allows the insurer to obtain a trial when the claimant or
           insured obtains an arbitration award of any significant
           amount but binds the claimant or insured to the amount of
           the arbitration award when the claimant or insured is
           awarded nothing or a miniscule amount.

Id. at 684.

      The MCARE Act creates a special fund “used to pay claims against

participating health care providers for losses or damages awarded in medical

professional liability actions against them in excess of the basic insurance



                                        - 11 -
J-A12002-20



coverage[.]” 40 P.S. § 1303.712. The Nursing Home is required to “promptly

notify” MCARE of a claim as required under 40 P.S. § 1303.714(a)-(b) or the

Nursing Home would be “solely responsible for the payment of the entire

award[.]” Id.

      Contrary to Plaintiff’s assertions, the MCARE provision in the Arbitration

Agreement does not permit the Nursing Home to void the Arbitration

Agreement if it is dissatisfied with the arbitration proceeding.      Rather the

Arbitration Agreement provides that “if any claim . . . is submitted by [the

Nursing Home] to . . . MCARE and MCARE objects to the claim being heard

in arbitration or otherwise refuses to participate if the claim is arbitrated,

then” the Nursing Home can void the Arbitration Agreement.            Arbitration

Agreement at 2 (emphasis added).         Both scenarios thus plainly call for a

decision from MCARE before arbitration begins in order for the Nursing Home

to void the Arbitration Agreement. This clause is, therefore, not unreasonably

favorable to the Nursing Home. Upon review of the Arbitration Agreement

and consideration of the Federal policy favoring arbitration, we conclude that

the   Arbitration    Agreement   is   neither   procedurally   or   substantively

unconscionable.

      Plaintiff also argues that the Arbitration Agreement is unenforceable

because the Nursing Home breached its duty of good faith and fair dealing by

including a clause stating the National Arbitration Forum (NAF) will govern the

arbitration two years after the NAF agreed to cease all consumer arbitrations.

Plaintiff’s Brief at 29.

                                      - 12 -
J-A12002-20



     The Arbitration Agreement states,

        Any arbitration under this Arbitration Agreement will be
        governed by the National Arbitration Forum code of
        Procedure, which is incorporated into this Arbitration
        Agreement, except if modified by the terms of this
        Arbitration Agreement, or, if the National Arbitration Forum
        Code of Procedure cannot be used, then the arbitration will
        be conducted pursuant to the Pennsylvania Uniform
        Arbitration Act.

Arbitration Agreement at 1.      The Arbitration Agreement also contains a

severability clause, which states, “[t]he provisions of this Arbitration

Agreement are severable.” Id.

     In MacPherson, an almost identical clause was at issue, “the Panel

shall apply NAF’s code of Procedure . . . unless otherwise stated in this

agreement.” MacPherson, 128 A.3d at 1225. The agreement also stated

that “[d]iscovery shall be governed by NAF’s Code of Procedure.” Id. This

Court concluded that the provisions specifying the use of the NAF Code were

not “integral parts of the Agreement and do not render the Agreement invalid”

and rejected the appellant’s contention that inclusion of the provisions

rendered the arbitration agreement unenforceable. MacPherson, 128 A.2d

at 1225. This Court held that,

        [in] the instant absence of an exclusive forum-selection
        clause, we hold that the provisions relating to the use of the
        [NAF] 2006 Code are not integral to the agreement.
        Moreover, because the provisions referring to the use of the
        [NAF] 2006 Code are not integral to the Agreement . . . they
        can be severed under the severance provision[.]

Id. at 1225.


                                    - 13 -
J-A12002-20



      The Arbitration Agreement here is indistinguishable from the agreement

that this Court held was valid and enforceable in MacPherson.             The

Arbitration Agreement does not provide for an exclusive forum-selection

clause. The Arbitration Agreement provides for the arbitration to be governed

by the NAF Code of Procedures, “except if modified by the terms of this

Arbitration Agreement, or, if the National Arbitration Forum Code of Procedure

cannot be used, then the arbitration will be conducted pursuant to the

Pennsylvania Uniform Arbitration Act.”        Arbitration Agreement     at 1.

Additionally, the Arbitration Agreement contains a severability clause and the

NAF provision can be severed.     Id. at 2.   Therefore, its inclusion did not

invalidate the Arbitration Agreement. See MacPherson, 128 A.3d at 1225.

Accordingly, we affirm the judgment.

      Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/10/2020




                                    - 14 -